Citation Nr: 1225893	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-22 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional kidney/renal disability, claimed to have resulted from VA treatment the Veteran received at the Las Vegas, Nevada VA Medical Center (VAMC) in 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from April 1946 to February 1948 and from August 1950 to June 1954, and in the Air Force from January 1957 to March 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2010 VA Form 9 (Substantive Appeal), the Veteran requested a videoconference hearing before the Board.  He failed to report for such hearing scheduled in June 2011.  In January 2012, the Board sought an advisory medical opinion in this matter from the Veterans Health Administration (VHA).  

The Board notes that the Veteran initiated, but did not perfect, appeals in the matters of the rating for his disequilibrium disability status post tobramycin toxicity, entitlement to special monthly compensation, or service connection for various disabilities adjudicated in a March 2010 rating decision.  Hence, those matters are not before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that the Veteran sustained additional kidney/renal disability as a result of his VA treatment in 2007.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for additional kidney/renal disability claimed to have resulted from VA treatment in 2007.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for a benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  A February 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the appellant of disability rating and effective date criteria.  

Records of the treatment at issue have been obtained.  The RO arranged for a July 2008 VA examination in this matter, and  as noted above, the Board secured a March 2012 VHA medical advisory in this matter.  As will be discussed in greater detail below, the Board finds the VHA opinion to be adequate as it reflects familiarity with the factual data and includes an explanation of rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) The Veteran has not identified any pertinent evidence or information that remains outstanding.  Accordingly, the Board will address the merits of the claim.  


B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and (for claims filed on or after October 1, 1997, as here), that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c).  

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(c).  

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he had tobramycin prescribed to treat his right heel osteomyelitis and that due to deficient care, his tobramycin levels were not monitored, resulting in tobramycin toxicity and acute renal failure (and residual kidney damage), as a result of VA treatment in 2007.  He filed his claim for compensation under 38 U.S.C.A. § 1151 in June 2007.  

Historically, Las Vegas VAMC treatment records show that the Veteran was hospitalized from March 31 to April 6, 2007 for a right heel diabetic wound; the diagnosis was right heel osteomyelitis.  On April 6, 2007, he was placed on tobramycin for six weeks to treat the osteomyelitis.  The tobramycin instructions show that he was to get a peak and trough 30 minutes after his third dose, and the tobramycin was to be adjusted accordingly.  Only one tobramycin level check was performed, on April 9, 2007, revealing a level of 6.9.  The Veteran continued to take the tobramycin until May 14, 2007 when he was hospitalized for complaints of nausea, vomiting and dizziness, with evidence of decreased renal function.  He was hospitalized from May 14 to June 6, 2007.  He was discontinued from tobramycin during his hospitalization, apparently on May 15, 2007.  Hospitalization treatment records show diagnoses of renal failure secondary to tobramycin, and chronic renal failure secondary to diabetic nephropathy with acute renal failure, probably secondary to tobramycin toxicity.  

A November 11, 2007 VA nephrology consult report notes that the Veteran's kidney was working 30% last year, his GFR dropped to 20% due to tobramycin toxicity, and thereafter recovered to the previous level.  The report also notes the Veteran "had an episode of transient AKI/CKD due to aminoglycoside toxicity that apparently resolved completely (which is the usual course)", noting that the "GFR of 24 is probably the true baseline of the [Veteran's] renal function since he appears clinically euvolemic."  

As early as in December 2007, A VA nephrology report diagnosed the Veteran with chronic kidney disease stage IV (elevated from stage III prior to and during the treatment for tobramycin toxicity).  It was noted the chronic kidney disease was secondary to advanced diabetic nephropathy compounded by ischemic cardiomyopathy and hypertension, and that it was steadily progressive.  

On July 2008 VA examination, after review of the claims file, the examiner noted: 

The tobramycin peak and trough levels should have been monitored on a regular basis after every third dose until it is determined that there is not excess accumulation in the tissues occurring.  Then the levels can be monitored less frequently, however, in this case there was apparently a lack of adequate monitoring as only one random level was drawn after the tobramycin was initiated on 4/6/07.  This level is apparently a peak level as it was drawn 30 minutes after the tobramycin was given and found to be 6.9 on 4/9/0[7], this level was a good therapeutic level for a peak level.  

The examiner opined, "The Veteran did have acute renal failure probably caused by accumulated tobramycin toxicity manifesting with a Cr up to 7.8 on 5/22/07, however these renal problems returned to his baseline chronic kidney disease."  The examiner concluded that the Veteran's renal failure was an ordinary risk of the treatment provided, and he did not have an additional disability separate and distinct from his chronic renal failure.  He diagnosed the Veteran with stage IV chronic kidney disease secondary to advanced diabetic nephropathy compounded by ischemic cardiomyopathy and hypertension.  

In March 2009, a private physician noted the Veteran has a history of chronic kidney disease prior to the administering of the tobramycin, and opined that the kidney disease appears to have worsened after the tobramycin, but now stabilized at GFR 22.4%.  

In April 2009, another private physician noted the Veteran has underlying chronic kidney disease secondary to diabetic nephropathy, and that he suffered acute renal failure due to tobramycin toxicity.  It was opined that the Veteran has some residual kidney damage from the episode of tobramycin toxicity and now has advanced stage IV chronic kidney disease.  

Based on the above evidence, the Board found that additional medical guidance was necessary to properly address the medical question in this matter.  Accordingly, in January 2012, the Board sought a VHA medical advisory opinion in this matter.  

In the response received in March 2012, a VHA medical expert who reviewed the entire record opined, "There was no permanent deterioration of renal function due to tobramycin beyond what is expected from natural progression.  The renal deterioration from tobramycin completely resolved."  The expert noted the record reflects ongoing natural progression of his renal disease over time, as illustrated from 2001 to 2004 and 2005.  Specifically, in 2001 his creatinine level was 1.8 (estimated GFR (eGFR) 39 = stage III).  In 2004 and 2005, his creatinine level was 2.3 to 2.6 (eGFR 25-29 = stage IV).  Creatinine levels prior to the tobramycin treatment in November 2006 were 2.2, and in January 2007 were 2.9 and 3.0.  The expert further noted that the use of tobramycin was associated with an acute worsening of renal function in April 2007, which appeared to recover back to his baseline renal function.  During his May 2007 hospitalization, creatinine reached a high of 7.9, and returned by June 6, 2007 to 2.6 (eGFR 26).  Later lab values in November 2007 showed creatinine 2.5 to 3.0 (varied with dieresis for CHF; stage IV).  November 2009 creatinine was 2.9 (corresponds to eGFR of 23, stage IV).  [The Board notes that it could not find a report revealing a creatinine level of 2.9 in November 2009.  However, review of the records did reveal a creatinine level of 2.8.  The Board finds such a discrepancy to be minimal and have no affect on the probative value of the VHA opinion.]  The expert further opined that the effect of tobramycin would not be expected to be progressive or to persist after the recovery.  It was noted that the definition of stage IV chronic kidney disease is estimated GFR 15-29, and the Veteran was already at this level as of 2004 and 2005, prior to receiving tobramycin.  Regarding the 2009 private physician opinions, the expert noted that the physicians apparently did not have access to the pertinent labs from 2004 to 2005 and 2007 that established the Veteran's pre-tobramycin level of renal function (reflecting stage IV chronic kidney disease prior to the admission of tobramycin).  

The Veteran essentially alleges that he is entitled to benefits under 38 U.S.C.A. § 1151 because he has additional kidney/renal disability following treatment for his right heel osteomyelitis when tobramycin was prescribed at the Las Vegas VAMC in 2007.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, he must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  

While the record shows that the Veteran received the VA treatment he alleges caused his claimed disabilities, it does not show that he has chronic additional kidney/renal disability following such treatment in 2007.  The preponderance of the evidence is against a finding that he suffered additional kidney/renal disability as a result of tobramycin toxicity in 2007 to treat his right heel osteomyelitis.  

In weighing the respective medical opinions as to whether VA treatment with tobramycin resulted in additional disability, the Board concludes that the March 2012 VHA medical advisory opinion merits the greatest probative weight.  The opinion reflects familiarity with the Veteran's accurate medical history and is accompanied by rationale that is supported by citation to clinical data and the explanation of the significance of the clinical data.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The VHA expert noted that the Veteran had already manifested stage IV chronic kidney disease as of 2004 and 2005, approximately two years prior to his being placed on tobramycin in 2007 to treat his osteomyelitis.  In addition, the expert noted that the evidence reflects ongoing natural progression of his renal disease over time, as reflected in his creatinine levels from 2001 to 2004 and 2005 (showing a progression from stage III chronic kidney disease to stage IV chronic kidney disease).  While the Veteran did suffer an episode of acute renal failure due to the tobramycin toxicity, such completely resolved.  Hence, the medical expert concluded that "[t]here was no permanent deterioration of renal function due to tobramycin beyond what is expected from natural progression.  The renal deterioration from tobramycin completely resolved."  

The March 2012 VHA medical expert opinion is supported by the July 2008 VA examiner's opinion.  This opinion was provided by a medical professional (competent to provide it) and was offered after a review of the Veteran's claims file (which is important here as laboratory results revealed creatinine levels consistent with stage IV chronic kidney disease prior to the prescription of tobramycin), and addressed the March and April 2009 private opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds the March 2012 VHA medical expert's opinion, supported by the July 2008 VA examiner's opinion, to be persuasive.  

The Board finds little probative value in the March and April 2009 private physician statements.  Specifically, they appear to be based, at least in part, on inaccurate factual premises.  In particular, the opinions indicate that the evidence of record demonstrates the Veteran's chronic kidney disease permanently worsened after the tobramycin toxicity as he now has stage IV chronic kidney disease.  However, as was noted in the March 2012 VHA medical advisory opinion (and corroborated by laboratory findings (i.e., creatinine levels) in the record), the Veteran had stage IV chronic kidney disease well prior to any toxicity from VA-prescribed tobramycin, and the elevated values found during an acute exacerbation of the disease due to tobramycin resolved to the  original base level following the acute episode of renal failure in 2007.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (finding that a physician's opinion based on an inaccurate factual premise has no probative value); see also Nieves-Rodriguez, 22 Vet. App.at 303 (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  The March and April 2009 private physician opinions also do not include an explanation of rationale, and do not cite to supporting clinical data.  In essence, they are mere conclusions, and lack probative value.  See Stefl, 21 Vet. App. at 123.  

The Veteran's own assertions that he has additional residual kidney disability as a result of the tobramycin toxicity have little, if any, probative value, and are far outweighed by the medical evidence discussed above.  Whether or not any perceived symptoms/findings represent additional residual disability, and/or are the result of tobramycin toxicity, are complex medical questions, and the Veteran is a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

In summary, as a threshold legal requirement for substantiating a claim under 38 U.S.C.A. § 1151, evidence of the additional disability claimed, is not met, the appeal seeking benefits under § 1151 for additional kidney/renal disability as a result of tobramycin toxicity must be denied.  


ORDER

The appeal to establish entitlement to compensation under 38 U.S.C.A. § 1151 for additional kidney/renal disability, claimed to have resulted from VA treatment in 2007, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


